Citation Nr: 0332921	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left elbow 
disability, claimed as joint pain due to an undiagnosed 
illness.

2.  Entitlement to service connection for left thumb 
disability, claimed as joint pain due to an undiagnosed 
illness.

3.  Entitlement to service connection for left wrist 
disability, claimed as joint pain due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.  He thereafter had many years of service in 
the Florida National Guard (FLARNG).  His DD Form 214 shows 
that he was called to active duty in support of Operation 
Desert Shield/Storm from January 3, 1991 to July 1, 1991, and 
that he served in Southwest Asia (SWA) from February 12, 
1991, to June 8, 1991.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).

The veteran presented testimony during a videoconference 
hearing held by the undersigned Veterans Law Judge in August 
2000.  A copy of the transcript of that hearing has been 
associated with the claims folder.

In November 2000, the Board remanded the case for additional 
development.  Subsequently, a July 2003 rating decision 
granted service connection for bilateral carpal tunnel 
syndrome, and assigned a 10 percent evaluation for each upper 
extremity.  Entitlement to service connection for the issues 
listed on the first page of this document remained denied.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's multiple joint pain, including of the left 
thumb, left elbow and left wrist, are due to known diagnoses 
of bursitis and arthritis (or service connected carpal tunnel 
syndrome); which were not manifested in service or within one 
year of service, and the record is devoid of competent 
evidence or opinion linking bursitis or arthritis to active 
service.


CONCLUSION OF LAW

Multiple joint pain, including of the left thumb and left 
wrist, and bursitis of the left elbow, was not incurred in or 
aggravated by active service, nor may joint pain be presumed 
to have been incurred therein, and arthritis of a joint may 
not be presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Board's remand, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified in the August 1998 
statement of the case (SOC) and the February 2003 
supplemental statement of the case (SSOC) of the criteria for 
service connection.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims.  
In a January 2001 letter, the RO informed he veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claims, and informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was provided with VA 
examinations in January 2002 and June 2003, and private and 
VA treatment records have been obtained.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in January 2001, more than two years 
prior to the Board's consideration of this case.  
Furthermore, it appears that all pertinent evidence has been 
gathered and an August 2003 letter to the veteran advised him 
that he had a year from the date of the original letter in 
which to submit additional evidence.  In an August 2003 
written statement, the veteran indicated that he desired that 
the claim be returned to the Board for adjudication.  Thus, 
the Board finds that the PVA case does not require any delay 
in consideration of the veteran's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§ 1110 (West 2002).  
Certain chronic diseases, including arthritis, when manifest 
to a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2003).

The record shows that the veteran had service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  VA is authorized to pay compensation to any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses) that either became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or became manifest to a degree of disability of 10 
percent or more not later than December 31, 2006.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) that 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the PGW, or to a degree of 10 percent or more not later than 
December 31, 2006"; and (4) that such symptomatology "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis." 38 C.F.R. § 
3.317(a).  For the purposes of 38 C.F.R. § 3.317, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
For purposes of 38 C.F.R. § 3.317, signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to (1) fatigue, (2) signs or symptoms involving skin, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

In the instant case, medical records pertaining to the 
veteran's first period of active duty service do not mention 
the presence of left elbow, left thumb or left wrist 
disability.  Indeed, he had a normal clinical evaluation, 
save hearing loss, on separation examination in August 1971.

Records obtained from the Florida National Guard, to include 
the veteran's May 1991 demobilization/redeployment 
examination, also do not mention the presence of pertinent 
disability.  Rather, the veteran was treated on occasion for 
right elbow pain in January and February of 1991.  He had 
complaints of right elbow pain, on separation examination in 
March 1991, with a normal clinical evaluation.

VA treatment record developed between 1992 and mid-1997 were 
negative for the veteran's claimed disorders prior to 1995.  
On Persian Gulf and Agent Orange Registry examinations in 
October 1994, the veteran complained of arthralgias of the 
knees and posterior legs.  There was no mention of the 
presence of wrist, left elbow and/or left thumb disorders.  
In November 1995, the veteran was seen with complaints of 
left wrist pain.  It was noted that he had a ganglion cyst 
removed from the area earlier that year.  In June 1997, the 
veteran was seen with complaints of pain in the left hand.  
Physical and x-ray examination revealed the presence of 
carpal tunnel syndrome and degenerative joint disease of the 
left hand.

In an August 1997 statement, the veteran indicated that there 
were changes in his appearance, as well as his physical and 
mental or emotional attitude, due to the pain resulting from 
his joint disease.  He noted that he could not use his left 
hand very well because of hand pain and burning of his 
fingers.

Medical records developed by R.A., M.D., in 1997 stated that 
an EMG nerve conduction study clearly suggests that the 
veteran has bilateral carpal tunnel syndrome, worse on the 
left than the right, involving motor and sensory fibers.  The 
veteran was issued splints, and Vitamin B-6.  Additionally, 
x-rays of the left wrist and left hand revealed the presence 
of mild degenerative joint disease involving the intercarpal 
and carpometacarpal spaces of the left wrist, as well as mild 
degenerative joint disease of the left thumb.

The veteran was afforded VA orthopedic examination in May 
1998.  The diagnoses included mild bilateral carpal tunnel 
syndrome, olecranon bursitis with triceps tendinitis of the 
left elbow.  The examiner further indicated that there was no 
evidence of Persian Gulf War syndrome.

An August 1998 statement from F.H.R., M.D., indicated that 
the veteran had been under his care since August 1991 for 
osteoarthritis [unspecified] and management of Type-2 
Diabetes Mellitus.  However, pursuant to the Board's remand, 
the RO obtained records from Dr. R. dating back to 1991, and 
these did not demonstrate any findings or treatment for 
arthritis of the left hand or elbow until 1997.

VA treatment records developed between late-1997 and 1999 
show treatment on occasion for left hand and elbow pain, as 
well as bilateral carpal tunnel syndrome.

At his hearing before the undersigned Veterans Law Judge in 
August 2000, the veteran indicated that he began having 
problems with his left hand, left thumb and left elbow right 
after he returned from Saudi Arabia.  He noted that he has 
pain and numbness in his fingers; it feels like sandpaper.  
He further indicated that he gets nodules in his thumb, as 
well as his index finger.  The veteran stated that he had 
been given a splint for his left hand and that surgery had 
been discussed in order to alleviate the pain caused by his 
carpal tunnel syndrome.  He is right-handed, and indicated 
that his disabilities greatly limit his ability to lift 
things.  He further stated that he was dismissed from his job 
in February 2000; he believed that because he could not 
perform the tasks of his job, his employer came up with a 
reason to dismiss him.

A VA examination in January 2002 noted metacarpal joint 
arthritis in the left thumb, as well as left elbow olecranon 
bursitis, both of which the examiner stated had their onset 
during service.  However, in an August 2002 addendum to his 
report, the examiner specified that his conclusions as to the 
onset of the disorders were based on the veteran's reported 
history rather than the medical record.  He also indicated 
that he did not believe the veteran had carpal tunnel 
syndrome or degenerative joint disease of the left wrist.

On VA examination in June 2003, the examiner determined that 
the veteran has bilateral carpal tunnel syndrome secondary to 
his service-connected diabetes mellitus.  Electromyograph and 
nerve conduction studies confirmed the presence of carpal 
tunnel syndrome.  The examiner also noted osteoarthritis of 
the hands.

As noted above, the RO granted service connection for 
bilateral carpal tunnel syndrome in July 2003.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
multiple joint pain, including of the left thumb, left wrist, 
and left elbow.  

The service medical records do not show any treatment or 
complaints related to the veteran's left elbow, wrist, or 
thumb.  As noted above, the first showing of such complaints 
in the record comes several years after his separation from 
the most recent period of active duty.  There is no medical 
evidence of arthritis of a joint to a degree of 10 percent 
disabling within one year of service, nor is there any 
competent evidence that suggests a nexus between a current 
joint disorder and any incident, injury or disease of active 
service.  As noted above, the January 2002 VA examiner's 
opinion, as clarified in the August 2002 addendum, was based 
on the veteran's reported history rather than the medical 
record.  In this regard, the Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
548 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993), and most 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician. 

The examinations of record have resulted in findings 
attributing the veteran's complaints to know diagnoses, 
including bursitis, arthritis, and the service connected 
carpal tunnel syndrome.  The May 1998 VA examiner concluded 
that there was no evidence of Persian Gulf War syndrome.  
Because the veteran's complaints have been related by medical 
evidence to known diagnoses, the Board must find that service 
connection for joint pain due to undiagnosed illness is not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As noted 
above, there is no competent evidence of record that suggests 
a causal relationship between a disability of the left thumb, 
wrist, or elbow (other than the service connected carpal 
tunnel syndrome) and any incident of active service.  
Accordingly, service connection for those claimed disorders 
is not warranted either on a direct incurrence theory, or as 
due to an undiagnosed illness.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application, and 
the claims for service connection must be denied.  38 C.F.R. 
§ 3.102 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



